NOTE: This order is nonprecedential

United States Court of Appeals
for the Federal Circuit

APPLE INC.,
Plaintiff-Appellee,

V.

SAMSUNG ELECTRONICS CO., LTD., SAMSUNG
ELECTRONICS AMERICA, INC., AND SAMSUNG
TELECOMMUNICATIONS AMERICA, LLC,
Defendants-Appellants.

2012-1507

Appeal from the United States District Court for the
Northern District of California in case no. 12-CV-0630,
Judge Lucy H. Koh.

ON MOTION

PER CURIAM.
0 R D E R

Samsung Electronics Co., Ltd. et a1. move to expedite
briefing and oral arg'ument, with the appellants' opening
brief due within 10 days after docketing of the appeal, i.e.,
with the appellant's brief due on July 16, 2012. Apple Inc.
responds. Google Inc. and Sprint Spectrum, L.P. move for

APPLE INC. V. SAMSUNG ELECTRONICS CO., LTD. 2

leave to file amici curiae submissions related to the mo-
tion for stay filed by Sarnsung. Apple Inc. respondS.
Apple Inc. moves for leave to file a surreply, with surreply
attached.

Upon consideration thereof,
IT ls ORDERED THAT:

(1) The motion to expedite briefing is granted. Sam-
sung's opening brief is due July 16, 2012. Apple Inc.'s
brief is due July 30, 2012. Samsung's reply brief and the
joint appendix are due August 6, 2012. Oral argument
will be scheduled by subsequent order of the court.

(2) The motions for leave to file amici curiae submis-
sions related to the motion for stay are granted

(3) The motion for leave to file a surreply is granted.

FoR THE CoURT

JUL 1 3 2012

/s/ J an Horbaly
Date J an Horbaly
Clerk
cc: William C. Price, Esq.
Josh A. Krevitt, Esq.
Christopher J. Glancy, Esq.
Jonathan N. Zerger, Esq. n
88 name Feom»lo'fzi:ifrrm
JU|_ l 3 ZU}Z
JAN HUBBALY

CI.ERK